Citation Nr: 1107869	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  09-28 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain 
with degenerative disc disease, currently rated 20 percent 
disabling.

2.  Entitlement to an initial rating higher than 10 percent for 
right leg sciatica.

3.  Entitlement to an effective date earlier than May 8, 2009 for 
the grant of service connection for right leg sciatica.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to November 
1980 and from January 1982 to March 1983.

These matters come before the Board of Veterans' Appeals (Board) 
from a July 2008 rating decision of the Department of Veterans' 
Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  
In that decision, the RO denied entitlement to an increased 
rating in excess of 20 percent for lumbosacral strain with 
degenerative disc disease.  Jurisdiction over the Veteran's claim 
was subsequently transferred to the RO in Little Rock, Arkansas.  
In a July 2009 Decision Review Officer (DRO) decision, the DRO 
granted service connection for right leg sciatica and assigned an 
initial disability rating of 10 percent, effective May 8, 2009.  
This evaluation is also part of this appeal in view of AB v. 
Brown, 6 Vet. App. 35, 38 (1993), as it stems from the underlying 
lumbosacral spine evaluation on appeal.

The Veteran testified before the undersigned at a February 2010 
hearing at the RO (Travel Board hearing).  A transcript of that 
hearing has been associated with his claims folder.

The issue of entitlement to service connection for a left 
leg disability, to include as secondary to service-
connected lumbosacral strain with degenerative disc 
disease and right leg sciatica, has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In the July 2009 decision, the DRO granted service connection for 
right leg sciatica and assigned an initial disability rating of 
10 percent, effective May 8, 2009.  In a February 2010 statement 
(VA Form 21-4138) and during the February 2010 hearing, the 
Veteran confirmed that the initial rating was on appeal and 
expressed disagreement with the effective date assigned in the 
July 2009 decision.  Accordingly, a statement of the case is 
required as to the effective date issue.  See Manlincon v. West, 
12 Vet. App. 238 (1999).

As the neurological impairments associated with the Veteran's 
service-connected lumbosacral strain with degenerative disc 
disease are considered as part of the claim for an increased 
rating for that disability, the effective date issue regarding 
the separate evaluation is inextricably intertwined with the 
rating issues.  Therefore, the Board must defer adjudication of 
the rating issues until the effective date issue is resolved.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely tied 
together that a final Board decision on one issue cannot be 
rendered until the other issue has been considered).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a statement of the 
case as to the issues of entitlement to an 
earlier effective date for the grant of 
service connection for right leg sciatica.  
This issue should not be certified to 
the Board unless the appeal is 
perfected with a timely substantive 
appeal.

2.  If, and only if, additional evidence is 
submitted with regard to the rating claims 
involving lumbosacral strain/degenerative 
disc disease and right leg sciatica, those 
claims should be readjudicated in a 
supplemental statement of the case.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


